EXHIBIT 10.1

 

INDEMNIFICATION AGREEMENT

 

AGREEMENT made as of this [            ] day of [                            ],
between Hewitt Associates, Inc., a Delaware corporation (the “Company”), and
[                                    ], a member of the Company’s Stockholders
Committee (the “Indemnitee”).

 

WHEREAS, the Company’s Certificate of Incorporation contemplates the
establishment of a Stockholders Committee;

 

WHEREAS, it is essential to the Company and its stockholders to attract and
retain qualified and capable members of the Stockholders Committee;

 

WHEREAS, in recognition of Indemnitee’s need for protection against personal
liability and in order to induce Indemnitee to serve or continue to serve as a
member of the Stockholders Committee, the Company wishes to provide the
Indemnitee with the benefits contemplated by this Agreement; and

 

WHEREAS, as a result of the provision of such benefits Indemnitee has agreed to
serve or to continue to serve as a member of the Stockholders Committee until
such time as he or she shall resign from, or otherwise cease to be a member of,
the Stockholders Committee;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Definitions. The following terms, as used herein, shall have the following
respective meanings:

 

        (a) Claim: means any threatened, pending or completed action, suit,
arbitration or proceeding, or any inquiry or investigation, whether brought by a
stockholder of the Company, brought by or in the right of the Company, or
brought by any other party and whether civil, criminal, administrative,
investigative or other, or any appeal therefrom.

 

        (b) D&O Insurance: means any valid directors’ and officers’ liability
insurance policy maintained by the Company for the benefit of the Indemnitee,
alone or among others.

 

        (c) Determination: means a determination, and Determined means a matter
which has been determined, in each case, based on the facts known at the time,
by a final, non-appealable adjudication by a court of competent jurisdiction.

 

        (d) Excluded Claim: means any Claim which has been Determined to be (i)
based upon or attributable to Indemnitee gaining in fact material personal
profit or advantage to which Indemnitee is not entitled or (ii) for the return
by Indemnitee of any remuneration paid to Indemnitee in violation of law or
(iii) resulting from Indemnitee’s knowingly fraudulent, dishonest or willful
misconduct.

 

        (e) Expenses: means any reasonable expenses incurred by Indemnitee as a
result of a Claim or Claims made against Indemnitee for Indemnifiable Events
including, without limitation, attorneys’ fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing to defend,
be a witness in or participate in any Claim relating to any Indemnifiable Event.

 

        (f) Indemnifiable Event: means any event or occurrence, occurring prior
to, on or after the date of this Agreement, related to the fact that Indemnitee
is, was or has agreed to serve as a member of the Stockholders Committee or by
reason of anything done or not done by Indemnitee in such capacity in relation
to any matter presented to the stockholders of the Company for a vote or other
action by the stockholders (whether or not expressly contemplated by the
Company’s Certificate of Incorporation), including, but not limited to, any
breach of duty, neglect, error, misstatement, misleading statement, omission, or
other act done or wrongfully attempted by Indemnitee, or any of the foregoing
alleged by any claimant.

 

        (g) Losses: means any amounts or sums which Indemnitee is legally
obligated to pay as a result of a Claim or Claims made against Indemnitee for
Indemnifiable Events including, without limitation, damages, judgments and sums
or amounts paid in settlement of a Claim or Claims.

 

2. Basic Indemnification Agreement. In consideration of, and as an inducement
to, the Indemnitee continuing to render valuable services as a member of the
Stockholders Committee, which services benefit the Company, the Company agrees
that in the event Indemnitee is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in whole or in part out of) an
Indemnifiable Event, the Company will indemnify Indemnitee against any and all
Losses and Expenses (including all interest, assessments and other charges paid
or payable in connection with or in respect of such Losses and Expenses) of such
Claim, whether or not such Claim proceeds to judgment or is settled or otherwise
is brought to a final disposition, subject in each case, to the further
provisions of this Agreement.



--------------------------------------------------------------------------------

 

3. Limitations on Indemnification. Notwithstanding the provisions of Section 2,
Indemnitee shall not be indemnified and held harmless from any Losses or
Expenses (a) resulting from an Excluded Claim or (b) to the extent Indemnitee is
otherwise indemnified by the Company and has actually received payment pursuant
to the Company’s Certificate of Incorporation or By-Laws, D&O Insurance or
otherwise.

 

4. Indemnification Procedures.

 

        (a) Promptly after receipt by Indemnitee of notice of any Claim,
Indemnitee shall, if indemnification with respect thereto may be sought from the
Company under this Agreement, notify the Company of the commencement thereof;
provided, however, that the failure to give such notice promptly shall not
affect or limit the Company’s obligations with respect to the matters described
in the notice of such Claim, except to the extent that the Company is prejudiced
thereby. Indemnitee agrees further not to make any admission or effect any
settlement with respect to such Claim without the consent of the Company (which
consent shall not be unreasonably withheld), except any Claim with respect to
which the Indemnitee has undertaken the defense in accordance with the second to
last sentence of Section 4(d).

 

        (b) If, at the time of the receipt of such notice, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
Claim to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
Losses and Expenses payable under the D&O insurance as a result of such Claim,
whether or not an Excluded Claim.

 

        (c) The Company shall be obligated to pay the Expenses of any Claim in
advance of the final disposition thereof upon receipt from Indemnitee of (i) a
written request for payment of such Expenses, (ii) a written affirmation of
Indemnitee’s good faith belief that he or she is entitled to indemnification for
such Expenses and (iii) a written undertaking to repay the advanced amounts
(without interest) to the extent that it is Determined that he or she is not
entitled to indemnification. Except in respect of a Claim brought by or on the
right of the Company, the Company shall be entitled to participate in and assume
the defense of any such Claim for which it is advancing Expenses, with counsel
reasonably satisfactory to Indemnitee, upon the delivery to Indemnitee of
written notice of its election so to do. After delivery of such notice, the
Company will not be liable to Indemnitee under this Agreement for any legal or
other Expenses subsequently incurred by Indemnitee in connection with such
defense other than reasonable Expenses of investigation; provided that
Indemnitee shall have the right to employ its counsel in such Claim but the fees
and expenses of such counsel incurred after delivery of notice from the Company
of its assumption of such defense shall be at the Indemnitee’s expense; provided
further that if: (i) the employment of counsel by Indemnitee has been previously
authorized by the Company, (ii) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (iii) the Company shall not, in fact, have
promptly employed counsel to assume the defense of such action, the reasonable
fees and expenses of counsel shall be at the expense of the Company.

 

        (d) All payments on account of the Company’s indemnification obligations
under this Agreement shall be made within thirty (30) days of Indemnitee’s
written request therefor unless a Determination has been made that the Claims
giving rise to Indemnitee’s request are Excluded Claims or otherwise not payable
under this Agreement, provided that all payments on account of the Company’s
obligation to pay Expenses under Section 4(c) of this Agreement prior to the
final disposition of any Claim shall be made within twenty (20) days of
Indemnitee’s written request therefor and such obligation shall not be subject
to any Determination but shall be subject to Section 4(e) of this Agreement.

 

        (e) Indemnitee hereby expressly undertakes and agrees to reimburse the
Company (without interest) for all Losses and Expenses paid by the Company in
connection with any Claim against Indemnitee in the event and only to the extent
that a Determination shall have been made that Indemnitee is not entitled to be
indemnified by the Company for such Losses and Expenses because the Claim is an
Excluded Claim or because Indemnitee is otherwise not entitled to payment under
this Agreement.

 

(f) In connection with any Determination as to whether Indemnitee is entitled to
be indemnified hereunder the burden of proof shall be on the Company to
establish that Indemnitee is not so entitled.

 

5. Settlement. The Company shall have no obligation to indemnify Indemnitee
under this Agreement for any amounts paid in settlement of any Claim effected
without the Company’s prior written consent, unless such consent shall have been
unreasonably withheld. The Company shall not settle any Claim in which it takes
the position that Indemnitee is not entitled to indemnification in connection
with such settlement without the consent of Indemnitee, nor shall the Company
settle any Claim in any manner which would impose any fine or any obligation on
Indemnitee, without Indemnitee’s written consent. Neither the Company nor
Indemnitee shall unreasonably withhold its or his consent to any proposed
settlement.

 

6. No Presumption. For purposes of this Agreement, the termination of any Claim
by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolocontendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.



--------------------------------------------------------------------------------

 

7. Non-exclusivity, Etc. The rights of Indemnitee hereunder shall be in addition
to any other rights Indemnitee may have under the Company’s Certificate of
Incorporation, the Company’s By-laws, the Delaware General Corporation Law, any
vote of stockholders or disinterested directors or otherwise, both as to action
in Indemnitee’s capacity as a member of the Stockholders Committee and as to
action in any other capacity, and shall continue after Indemnitee ceases to
serve as a member of the Stockholders Committee, for so long as Indemnitee shall
be subject to any Claim by reason of (or arising in whole or in part out of) an
Indemnifiable Event. To the extent that a change in the Delaware General
Corporation Law (whether by statute or judicial decision) or any other
applicable body of law permits greater indemnification by agreement than would
be afforded currently under the Certificate of Incorporation and this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.

 

8. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, it shall use
its reasonable best efforts to cause Indemnitee, as a member of the Stockholders
Committee, to be covered by such policy or policies, in accordance with its or
their terms, to the maximum extent of the coverage available for any director or
officer of the Company. The Company will notify the Indemnitee with respect to
the placement or cancellation of any such insurance policy.

 

9. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers reasonably required and shall use his
reasonable best efforts to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

 

10. Partial Indemnity, Etc. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Losses and Expenses of a Claim but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled. Moreover, notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any or all Claims relating in whole or
in part to any Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, Indemnitee shall be indemnified against
all Expenses incurred in connection therewith.

 

11. Contribution. If the indemnification or reimbursement provided for hereunder
is finally judicially determined by a court of competent jurisdiction to be
unavailable to Indemnitee in respect of any Losses or Expenses of a Claim (other
than for any reason specified in Section 3 hereof), then the Company agrees, to
the extent permitted by applicable law, in lieu of indemnifying Indemnitee, to
contribute to the amount paid or payable by Indemnitee as a result of such
Losses or Expenses in such proportion as is appropriate to reflect the relative
benefits accruing to the Company and Indemnitee with respect to the events
giving rise to such Losses or Expenses. If, however, the allocation provided by
the immediately preceding sentence is not permitted by applicable law, then the
Company agrees to contribute to the amount paid or payable by Indemnitee as a
result of such Losses or Expenses in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company and of Indemnitee with respect to the events giving rise to such Losses
or Expenses. For purposes of this Section 11, (i) the relative benefits accruing
to the Company shall be deemed to be the benefits accruing to it and to all of
its directors, officers, employees and agents as a group and treated as one
person (the “Company Group”), and the relative benefits accruing to Indemnitee
shall be deemed to be an amount not greater than Indemnitee’s compensation as a
member of the Stockholders Committee during the first year in which the events
giving rise to such Losses or Expenses are alleged to have occurred, and (ii)
the relative fault of the Company shall be deemed to be the fault of the Company
Group, and the relative fault of the Company and Indemnitee shall be determined
by reference to the relative intent, knowledge and access to information of the
Company Group and Indemnitee and their relative opportunity to have altered or
prevented the events giving rise to such Losses or Expenses.

 

12. Liability of Company. Indemnitee agrees that neither the stockholders nor
the directors nor any officer, employee, representative or agent of the Company
shall be personally liable for the satisfaction of the Company’s obligations
under this Agreement and Indemnitee shall look solely to the assets of the
Company for satisfaction of any claims hereunder.



--------------------------------------------------------------------------------

 

13. Enforcement.

 

(a) Indemnitee’s right to indemnification and other rights under this Agreement
shall be specifically enforceable by Indemnitee. In any such action the Company
shall have the burden of proving that indemnification is not required under this
Agreement.

 

(b) In the event that any action is instituted by Indemnitee under this
Agreement, or to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all court costs and reasonable expenses,
including reasonable counsel fees, incurred by Indemnitee with respect to such
action, if it is determined that Indemnitee was entitled to indemnification
hereunder (in the case of an action for enforcement) or unless it is determined
that Indemnitee’s interpretive position was not made in good faith or was
frivolous (in the case of an action for interpretation).

 

14. Severability. In the event that any provision of this Agreement is
determined by a court to require the Company to do or to fail to do an act which
is in violation of applicable law, such provision (including any provision
within a single section, paragraph or sentence) shall be limited or modified in
its application to the minimum extent necessary to avoid a violation of law,
and, as so limited or modified, such provision and the balance of this Agreement
shall be enforceable in accordance with their terms to the fullest extent
permitted by law.

 

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed entirely within such State.

 

16. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consents to the jurisdiction of the state and federal courts in the States of
Delaware and Illinois for all purposes in connection with any action or
proceeding which arises out of or relates to this Agreement and agree that any
action instituted under this Agreement shall be brought only in the state and
Federal courts in the States of Delaware and Illinois.

 

17. Notices. All notices or other communications required or permitted hereunder
shall be sufficiently given for all purposes if in writing and personally
delivered, telegraphed, telexed, sent by facsimile transmission or sent by
registered or certified mail, return receipt requested, with postage prepaid
addressed as follows, or to such other address as the parties shall have given
notice of pursuant hereto:

 

If to the Company to:

 

Hewitt Associates, Inc.

100 Half Day Road

Lincolnshire, IL 60069

Attention:       Chief Administrative Officer

Telecopy #:    847-771-7940

 

with a copy to:

Hewitt Associates, Inc.

100 Half Day Road

Lincolnshire, IL 60069

Attention:       General Counsel

Telecopy #:    847-771-7906

 

If to Indemnitee, to:

 

[                            ]

c/o Hewitt Associates, Inc.

100 Half Day Road

Lincolnshire, IL 60069

Telecopy #: 847-883-9016

 

with a copy to:

Sidley Austin Brown & Wood

10 S. Dearborn Street

Chicago, IL 60603

Attention: Thomas A. Cole

Telecopy #: 312-853-7036



--------------------------------------------------------------------------------

 

18. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
and the same instrument.

 

19. Successors and Assigns. This Agreement shall be (i) binding upon all
successors and assigns of the Company, including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, and (ii) binding
upon and inure to the benefit of any successors and assigns, heirs, and personal
or legal representatives of Indemnitee.

 

20. Amendment; Waiver. No amendment, modification, termination or cancellation
of this Agreement shall be effective unless made in a writing signed by each of
the parties hereto. Notwithstanding the foregoing, the Company, by action of its
Board of Directors and upon 30 days prior written notice to Indemnitee, may
terminate this Agreement in respect of Indemnifiable Events occurring after the
effective date of such notice, it being understood that no such termination
shall affect Indemnitee’s rights hereunder in respect of Indemnifiable Events
occurring on or prior to such effective date. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement as
of the day and year first above written.

 

HEWITT ASSOCIATES, INC.

By:                                         
                                                        

Name:                                         
                                                  

Title:                                         
                                                    

                                                                              
                          

[                                ]